Citation Nr: 0817948	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  06-17 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the 
residuals of a right elbow fracture.

2.  Entitlement to a rating in excess of 10 percent for 
chronic left hip bursitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1988 to August 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In March 2008, the veteran testified 
at a personal hearing before the undersigned Veterans Law 
Judge.  A copy of the transcript of that hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  A review of the 
record shows the veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate her underlying service connection claims by 
correspondence dated in August 2003.  The United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  A notice as to these matters was provided in March 
2006.  The Board finds, however, that an additional VCAA 
notice is required as result of the decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2007).  VA has a 
duty to assist the veteran which includes conducting a 
thorough and contemporaneous medical examination.  See Hyder 
v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  

In this case, the veteran testified in March 2008 that her 
service-connected right elbow and left hip disabilities had 
increased in severity since her last VA examination.  She 
claimed she experienced severe pain and asserted that her 
prior VA examinations did not reflect the true extent of her 
disability.  She also stated that she had received recent 
treatment for these disorders at VA medical facilities in 
McAllen, Texas, Houston, Texas, Long Beach, California, and 
Los Angeles, California.  Generally, VA medical records are 
held to be within the Secretary's control and are considered 
to be a part of the record.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  Therefore, further development is required 
prior to appellate review.

Accordingly, the case is REMANDED for the following:

1.  The veteran should be provided any 
additional VCAA notice required as result 
of the decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  This 
includes notification (1) that to 
substantiate her claims she must provide, 
or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disabilities 
and the effect that worsening has on her 
employment and daily life, (2) generally, 
of the diagnostic code criteria necessary 
for entitlement to a higher disability 
rating that would not be satisfied by 
demonstrating a noticeable worsening or 
increase in severity of the disability 
and the effect of that worsening has on 
her employment and daily life (she is 
presently rated under Diagnostic Codes 
5010, 5019, and 5207 which appear to be 
appropriate based upon the available 
evidence), (3) that if an increase in 
disability is found, a disability rating 
will be determined by applying relevant 
diagnostic codes, which typically provide 
for a range in severity of a particular 
disability from 0% to as much as 100% 
(depending on the disability involved), 
based on the nature of the symptoms of 
the condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life, and 
(4) of examples of the types of medical 
and lay evidence that she may submit (or 
ask VA to obtain) that are relevant to 
establishing entitlement to increased 
compensation (such as competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability).  

2.  The veteran should be requested to 
provide the names and addresses of all 
medical care providers, VA and non-VA who 
have treated her service-connected 
disabilities.  After the veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO/AMC cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
her representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The veteran should be scheduled for a 
VA examination in Los Angeles, 
California, by an appropriate physician, 
for opinions as to the current nature and 
extent of her service-connected residuals 
of a right elbow fracture and chronic 
left hip bursitis.  Complete range of 
motion and X-ray studies must be provided 
with discussion as to any additional 
limitation of motion due to pain, 
weakness, fatigability, incoordination or 
pain on movement of a joint, including 
use during flare-ups.  

Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on her claims.  

5.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the veteran and her 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



